Cornell, J.
The return of a sheriff to a writ of attachment against the property of a debtor defendant is his official “answer under oath respecting the duty enjoined upon him by the writ, and is intended to inform the court of what has been done in the premises.” Browning v. Hanford, 7 Hill, 120. Upon being made and filed, it becomes a part of the record in the action, and partakes of its nature, in that it imports absolute verity as to every statement of fact contained in it, concerning which it is his duty therein to speak. Hence, so long as it remains a part of the record, it cannot, as to any such statement, be controverted or questioned, in the action wherein it is made, by any of the parties thereto or their privies, for the purpose of invalidating the proceedings of the officer, or affecting any rights dependent thereon. Brown v. Davis, 9 N. H. 76. And because it thus affects and concludes the rights of the parties in the action, the sheriff is, as a general rule, in any controversy arising between him and any of said parties or their privies, estópped from denying the truth of his return as to all matters material to be returned. Baker v. McDuffie, 23 Wend. 289; Drake on Att. § 204; Crocker on Sheriffs, §§ 44, 46. If his return is erroneous in respect to any matter of fact therein stated, his remedy is to get it amended in accordance with the facts, upon Ipplication to the court and leave granted. To permit him to relieve himself from all responsibility to the parties for its correctness by proving its falsity, while it is allowed to stand uncorrected of record, and binding upon them, would be manifestly inequitable and unjust.
By the statute it is made the duty of a sheriff, whenever any such writ which has been placed in his hands for service is fully executed or discharged, to return the same, with his proceedings thereon, to the court in which the action *275was brought. Gen. St. 1866, c. 66, § 142, (Gen. St. 1878, c. 66, § 159.) This contemplates a complete return of all his proceedings and doings under the writ, so-far as they come within the scope of his official duties. In construing the return, when made, it is to be presumed, in the absence of a contrary showing upon its face, that■' the officer has done all that was' required of him, both in the execution of the process and in the making of the return thereto. If, prior to his return, property has been attached, and'subsequently released by a discharge of the writ, or otherwise, both those facts are required to be noted in the return. If the former only is stated and certified to, the presumption is that the officer continued to hold the property down to the time the return was 'made, as security for the satisfaction of whatever judgment might be recovered in the action by the attaching creditor, for that was the duty enjoined upon him by the writ under the statute. Gen. St. 1866, c. 66, §§ 128-182, (Gen. St. 1878, c. 66, §§ 145-149.') Proof of a release or discharge in such a case would directly contradict the legal effect of the officer’s return in respect to a matter material for him to return fully and correctly, and hence is inadmissible in his favor as against a party to the action whose rights are affected by the return as made.
In the case at bar the return to the writ was made and filed in court on the 28th day of February, 1878. In it'the sheriff certified officially that on the 17th day of January, 1877, he did, by virtue of said writ, levy upon and attach certain personal property therein described, and this comprises the whole of the return. Construed according to its legal effect, it showed a-valid and subsisting levy remaining in force from the time it was made to the time when the return was filed, and that the levy had not then become dormant, nor in any way released or discharged. The trial court, therefore, rightly ruled that the defendants, as the legal representatives of the deceased sheriff, were estopped from asserting, as against the attaching creditor, the existence of *276any facts tending to show any release or abandonment of such levy prior to,the date of the return.
The return which was endorsed upon the execution in favor of the state against the Pine City Lumber Company was competent evidence. That the execution had been received by Sheriff Beeht appeared from the endorsement thereon, signed by himself, showing its receipt by him on the 28th of January, 1878. The return was shown to be in the handwriting of his deputy, the one who had charge of the sheriff’s office at the time of Becht’s decease, and who subsequently turned over to his successor the papers belonging thereto, including the execution in question. The return was thus sufficiently authenticated as the official act of the sheriff to authorize its receipt in evidence. It recites the fact that the execution was received by the sheriff January 28, 1878, and that he then, by virtue of such execution, held and retained his levy upon the property theretofore made under the writ of attachment, and all rights acquired therein by virtue of said writ. This was all the levy under the execution that was required in such a case by the statute, (Gen. St. 1878, c. 66, § 301,) for the property was already in the custody of the officer, and it was subject to the lien of the judgment.
The fact that when the writ of attachment in question was issued another one was also issued to another county, without any new or additional bond and affidavit, does not affect the validity of the former, even if it is conceded that the latter was irregularly issued. Upon the uncontroverted facts disclosed by the evidence, the court rightly instructed the jury ' to render a verdict for the plaintiff, and its refusal to give the requests asked by the defendants was not error.
Order denying a new trial affirmed.